internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb hw-plr-158362-01 date legend taxpayer plan dear this is in response to your letter dated date and subsequent correspondence requesting rulings on behalf of taxpayer regarding the federal_income_tax treatment of benefits provided by taxpayer to eligible retirees as part of a sick leave conversion plan we are responding only to your second ruling_request concerning whether taxpayer’s contributions to the plan to provide supplemental medical benefits to retiring employees are excluded from the retirees’ gross_income under sec_106 of the internal_revenue_code code the rulings you requested under sec_401 sec_401 sec_403 and sec_457 of the code will be addressed by the qualified_plans branch of the office of division counsel associate chief_counsel te_ge which will respond to you directly taxpayer is a school district which provides sick leave benefits to its employees taxpayer’s employees are permitted a set number of days of sick leave annually and can accumulate any unused sick days in their sick leave account from year to year you represent that taxpayer intends to adopt the plan which will convert a retiring employee’s accumulated unused sick leave into an additional retirement benefit the conversion of leave would be calculated under a formula established by taxpayer which will assign a dollar value to the sick days the retirees do not have the option of taking any amounts in cash under the plan taxpayer will make contributions measured by the value of the retiring employee’s accumulated unused sick leave to one of the following supplemental benefits prior to an employee’s retirement additional medical coverage which will commence after the lapse of the retiree health insurance provided by taxpayer and which will continue until the retiree’s converted sick leave is exhausted or contributions to a qualified_deferred_compensation_plan which will begin on the date of the employee’s retirement taxpayer’s contribution to either the supplemental medical_benefit or the deferred_compensation plan will be based on several factors including the retiring employee’s access to other health_insurance_coverage the value of the retiring employee’s unused accumulated sick leave and the willingness of taxpayer’s insurance carrier to cover retired employees at no time does the retiring employee have a choice of contributions to the supplemental medical_benefit or the deferred_compensation plan sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if such insurance_policy trust or fund provides other_benefits in addition to accident or health benefits sec_106 applies only to the portion of the employer's contribution which is allocable to accident or health benefits revrul_62_199 1962_2_cb_38 holds that retirees are considered to be employees for purposes of sec_106 of the code based on the information submitted and on the representations made we conclude as follows contributions to the proposed plan to provide supplemental medical benefits to retiring employees are excludable from a retiring employee’s gross_income under sec_106 of the code except as specifically ruled on above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of letter copy for sec_6110 purposes
